Title: John Quincy Adams to John Adams, 19 May 1781
From: Adams, John Quincy
To: Adams, John


     
      Honour’d Sir
      Leyden May the 19th 1781
     
     I reciev’d this morning your yesterday’s favour, in which you say, you want to hear of my beginning in Sallust; I have not begun yet but shall soon; but am for the present continuing in Cornelius Nepos. I have got a fair copy of Phaedrus bound, it is My Master’s Translation which if you desire to read, and have time for it, I will send to you.
     The Vacancy does not begin at the same time, sometimes it begins the 15th of June, sometimes the 24th, and sometimes the last; I should not desire to stay at Amsterdam above a fortnight then, for if I should stay any longer it might do harm to my Studies, of which I have Just got into a steady course, and my master’s manner of teaching I find agree’s with me very well.
     Perhaps you may remember that you told me before you left this place, that you should give me lessons of Algebra by writing. I am always ready Sir, whenever you have time.
     Dr. Waterhouse desires his Compliments to you.
     
      I am your dutiful Son,
      John Quincy Adams
     
     
      P.S. My love, if you please to brother Charles. I should write to him, but I have not time.
     
    